 



EXHIBIT 10.2
(Craftmade Int'l Logo) [d30030d3003000.gif]
MODIFICATION, RENEWAL AND EXTENSION AGREEMENT
     THIS MODIFICATION, RENEWAL AND EXTENSION AGREEMENT (“Agreement”) is entered
into effective as of the 31st day of October, 2005, by and between THE FROST
NATIONAL BANK, a national banking association (“Lender”), and CRAFTMADE
INTERNATIONAL, INC., a Delaware corporation (“Borrower”).
R E C I T A L S:
     A.      Lender is the sole owner and holder of that one certain Revolving
Promissory Note (the “$20,000,000.00 Note”), dated November 6, 2001, executed by
Borrower and payable to the order of Lender in the original principal amount of
Twenty Million and No/100 Dollars ($20,000,000.00), as modified by a
Modification, Renewal and Extension Agreement entered into October 27, 2003 (the
“Modification”).
     B.      Borrower and Lender entered into a Loan Agreement, dated
November 6, 2001, as amended by a First Amendment to Loan Agreement, dated
effective as of August 13, 2003, as modified by the Modification, as further
amended by the Second Amendment to Loan Agreement, dated June 14, 2004, as
further amended by a Third Amendment to Loan Agreement, dated February 25, 2005,
and as further amended by the Modification, Renewal and Extension Agreement,
dated effective as of May 31, 2005 (the “2005 Modification”) (collectively, the
“Loan Agreement”).
     C.      Lender is the sole owner and holder of that one certain Promissory
Note (the “$3,000,000.00 Note”) dated February 25, 2005, executed by Borrower
and payable to the order of Lender in the original principal amount of Three
Million and No/100 Dollars ($3,000,000.00), as renewed and extend by a Renewal
and Extension Agreement, dated effective March 31, 2005, and as amended by the
2005 Modification.
     D.      The $20,000,000.00 Note and $3,000,000.00 Note are secured by a
Security Agreement dated November 6, 2001, between Borrower and Lender, covering
certain collateral as more particularly described therein; a Security Agreement
dated November 6, 2001, between Trade Source International, Inc., a Delaware
corporation, and Lender, covering certain collateral as more particularly
described therein; a Security Agreement dated November 6, 2001, between
Durocraft International, Inc., a Texas corporation, and Lender, covering certain
collateral as more particularly described therein; and a Security Agreement
dated November 6,2001, between Design Trends, LLC, a Delaware limited liability
company, and Lender, covering certain collateral as more particularly described
therein (collectively, the “Security Agreements”). The $20,000,000.00 Note,
$3,000,000.00 Note, Loan Agreement, Security Agreements and all modifications,
renewals and extensions described below are hereafter collectively referred to
as the “Loan Documents.”
     E.      The $20,000,000.00 Note matured in accordance with its terms as of
the date hereof.

     
MODIFICATION, RENEWAL AND EXTENSION AGREEMENT
  Page 1 of 6

 



--------------------------------------------------------------------------------



 



     F.      Borrower has requested that Lender modify certain provisions of the
Loan Agreement, all as hereinafter provided, and in consideration thereof
Borrower has made certain agreements with Lender as hereinafter more fully set
forth.
     G.      Lender has agreed to such requests, subject to the terms and
conditions set forth herein.
     NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, Borrower and Lender hereby agree as follows:
     1.      Acknowledgment of Outstanding Balance. The parties hereto
acknowledge that the outstanding principal balance of the $3,000,000.00 Note as
of October 27, 2005 is ZERO AND NO/100 DOLLARS ($0.00) and $3,000,000.00 is
available for draw and the outstanding principal balance of the $20,000,000.00
Note is FIFTEEN MILLION NINE HUNDRED SEVENTY ONE THOUSAND AND NO/100 DOLLARS
($15,971,000.00) and $4,029,000.00 is available for draw.
     2.      Renewal and Extension of Maturity. The $20,000,000.00 Note is
hereby renewed and the maturity of the $20,000,000.00 Note is hereby extended to
October 31, 2007.
     3.      Required Payments. From and after the effective date of this
Agreement, principal and interest under the $20,000,000.00 Note shall be due and
payable as follows:
Interest only on amounts outstanding hereunder shall be due and payable monthly
as it accrues, on the last day of each and every calendar month, beginning
November 30, 2005, and continuing regularly and monthly thereafter until
October 31, 2007, when the entire amount hereof, principal and interest then
remaining unpaid, shall be then due and payable; interest being calculated on
the unpaid principal each day principal is outstanding and all payments made
credited to any collection costs and late charges, to the discharge of the
interest accrued and to the reduction of the principal, in such order as Lender
shall determine.
     4.      Loan Agreement. The Loan Agreement is hereby substituted and
replaced with an Amended and Restated Loan Agreement, dated as of the date
hereof.
     5.      Usury. No provisions of this Agreement or the Loan Documents shall
require the payment or permit the collection, application or receipt of interest
in excess of the maximum permitted by applicable state or federal law. If any
excess of interest in such respect is herein or in any such other instrument
provided for, or shall be adjudicated to be so provided for herein or in any
such instrument, the provisions of this paragraph shall govern, and neither
Borrower nor any endorsers of the $20,000,000.00 Note or $3,000,000.00 Note nor
their respective successors, assigns or personal representatives shall be
obligated to pay the amount of such interest to the extent it is in excess of
the amount permitted by applicable law. It is expressly stipulated and agreed to
be the intent of Borrower and Lender to at all times comply with the usury and
other laws relating to the Loan Documents and any subsequent revisions, repeals
or judicial interpretations thereof, to the extent applicable thereto. In the
event Lender or other holder of the $20,000,000.00

     
MODIFICATION, RENEWAL AND EXTENSION AGREEMENT
  Page 2 of 6

 



--------------------------------------------------------------------------------



 



Note or $3,000,000.00 Note ever receives, collects or applies as interest any
such excess, such amount which would be excessive interest shall be applied to
the reduction of the unpaid principal balance of the $20,000,000.00 Note or
$3,000,000.00 Note and, if upon such application the principal balance of the
$20,000,000.00 Note or $3,000,000.00 Note is paid in full, any remaining excess
shall be forthwith paid to Borrower and the provisions of the Loan Documents
shall immediately be deemed reformed and the amounts thereafter collectible
thereunder reduced, without the necessity of execution of any new document, so
as to comply with the then applicable law, but so as to permit the recovery of
the fullest amount otherwise called for thereunder. In determining whether or
not the interest paid or payable under any specific contingency exceeds the
maximum interest allowed to be charged by applicable law, Borrower and Lender or
other holder hereof shall, to the maximum extent permitted under applicable law,
amortize, prorate, allocate and spread the total amount of interest throughout
the entire term of the $20,000,000.00 Note or $3,000,000.00 Note so that the
amount or rate of interest charged for any and all periods of time during the
term of the $20,000,000.00 Note or $3,000,000.00 Note is to the greatest extent
possible less than the maximum amount or rate of interest allowed to be charged
by law during the relevant period of time. Notwithstanding any of the foregoing,
if at any time applicable laws shall be changed so as to permit a higher rate or
amount of interest to be charged than that permitted prior to such change, then
unless prohibited by law, references in the $20,000,000.00 Note or $3,000,000.00
Note to “applicable law” for purposes of determining the maximum interest or
rate of interest that can be charged shall be deemed to refer to such applicable
law as so amended to allow the greater amount or rate of interest.
     6.      Release and Waiver of Claims. In consideration of (i) the
modification of certain provisions of the Note, as herein provided, and (ii) the
other benefits received by Borrower hereunder, Borrower hereby RELEASES,
RELINQUISHES and forever DISCHARGES Lender, as well as its predecessors,
successors, assigns, agents, officers, directors, employees and representatives,
of and from any and all claims, demands, actions and causes of action of any and
every kind or character, past or present, which Borrower may have against Lender
and its predecessors, successors, assigns, agents, officers, directors,
employees and representatives arising out of or with respect to (a) any right or
power to bring any claim against Lender for usury or to pursue any cause of
action against Lender based on any claim of usury, and (b) any and all
transactions relating to the Loan Documents occurring prior to the date hereof,
including any loss, cost or damage, of any kind or character, arising out of or
in any way connected with or in any way resulting from the acts, actions or
omissions of Lender, and its predecessors, successors, assigns, agents,
officers, directors, employees and representatives, including any breach of
fiduciary duty, breach of any duty of fair dealing, breach of confidence, breach
of funding commitment, undue influence, duress, economic coercion, conflict of
interest, negligence, bad faith, malpractice, intentional or negligent
infliction of mental distress, tortious interference with contractual relations,
tortious interference with corporate governance or prospective business
advantage, breach of contract, deceptive trade practices, libel, slander or
conspiracy, but in each case only to the extent permitted by applicable law.
     7.      Reaffirmation of Representations, Etc. Borrower hereby reaffirms to
Lender each of the representations, warranties, covenants and agreements of
Borrower set forth in the Loan Documents.

     
MODIFICATION, RENEWAL AND EXTENSION AGREEMENT
  Page 3 of 6

 



--------------------------------------------------------------------------------



 



     8.      Enforceable Obligations. Borrower hereby ratifies, affirms,
reaffirms, acknowledges, confirms and agrees that the Loan Documents represent
valid and enforceable obligations of Borrower, and Borrower further acknowledges
that there are no existing claims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to the $20,000,000.00 Note and $3,000,000.00
Note, and Borrower further acknowledges and represents that no event has
occurred and no condition exists which would constitute a default under the Loan
Documents or this Agreement, either with or without notice or lapse of time, or
both.
     9.      No Release of Liens. This Agreement in no way acts as a release or
relinquishment of the liens, security interests and rights (the “Liens”) created
or evidenced by the Security Agreements. The Liens are hereby ratified and
confirmed by Borrower in all respects and are extended to secure (i) the
principal amount of the $20,000,000.00 Note and $3,000,000.00 Note, (ii) all
interest, charges and other sums payable with respect thereto, and (iii) the
performance of all other obligations under the Security Agreements.
     10.      Additional Renewals and Extensions. Notwithstanding anything to
the contrary contained herein or inferred hereby or in any other instrument
executed by Borrower or in any other action or conduct undertaken by Borrower on
or before the date hereof, the agreements, covenants and provisions contained
herein shall constitute the only evidence of Lender’s consent to extend the
terms and provisions of the Loan Documents in the manner set forth herein. No
express or implied consent to any further extensions and/or modifications
involving any of the matters set forth in this Agreement or otherwise, shall be
inferred or implied from Lender’s execution of this Agreement. Further, Lender’s
execution of this Agreement shall not constitute a waiver (either express or
implied) of the requirement that any further extensions and/or modifications of
the Loan Documents shall require the express written approval of Lender, no such
approval (either express or implied) having been given as of the date hereof.
     11.      Miscellaneous. (a) As modified hereby, the provisions of the
$20,000,000.00 Note and $3,000,000.00 Note and the Security Agreements shall
continue in full force and effect, and the Borrower acknowledges and reaffirms
its liability to Lender thereunder. In the event of any inconsistency between
this Agreement and the terms of the Loan Documents, this Agreement shall govern.
     (b)      Borrower hereby agrees to pay all costs and expenses incurred by
Lender in connection with the execution and administration of this Agreement and
the modification of the Loan Documents including, but not limited to, all
appraisal costs, title insurance costs, legal fees incurred by Lender and filing
fees.
     (c)      Any default by Borrower in the performance of its obligations
herein contained shall constitute a default under the Loan Documents and shall
allow Lender to exercise all of its remedies set forth in the Loan Documents.
     (d)      Lender does not, by its execution of this Agreement, waive any
rights it may have against any person not a party to this Agreement.

     
MODIFICATION, RENEWAL AND EXTENSION AGREEMENT
  Page 4 of 6

 



--------------------------------------------------------------------------------



 



     (e)      In case any of the provisions of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.
     (f)      This Agreement and the Loan Documents shall be governed and
construed according to the laws of the State of Texas (without regard to any
conflict of laws principles) and the applicable laws of the United States.
     (g)      This Agreement shall be binding upon and inure to the benefit of
Lender, Borrower and their respective successors, assigns and legal
representatives.
     (h)      Borrower hereby acknowledges and agrees that it has entered into
this Agreement of its own free will and accord and in accordance with its own
judgment after advice of its own legal counsel, and states that it has not been
induced to enter into this Agreement by any statement, act or representation of
any kind or character on the part of the parties hereto, except as expressly set
forth in this Agreement.
     (i)      This Agreement may be executed in multiple counterparts, each of
which shall constitute an original instrument, but all of which shall constitute
one and the same agreement.
     (j)      Except as modified herein, all other terms, conditions and
provisions of Loan Documents shall remain in full force and effect as of the
date thereof and Borrower acknowledges and reaffirms its liability to Lender
thereunder.
     EXECUTED as of the day and year first above written.

            BORROWER:

CRAFTMADE INTERNATIONAL, INC.,
a Delaware corporation
      By:   /s/ Brad Heimann         Brad Heimann, Executive Vice President     
       

            LENDER:

THE FROST NATIONAL BANK,
a national banking association
      By:   /s/ D. Michael Randall         D. Michael Randall, Senior Vice
President             

     
MODIFICATION, RENEWAL AND EXTENSION AGREEMENT
  Page 5 of 6

 



--------------------------------------------------------------------------------



 



Guarantor Ratification of Agreement
     By executing this Agreement, DUROCRAFT INTERNATIONAL, INC., a Texas
corporation; TRADE SOURCE INTERNATIONAL, INC., a Delaware corporation; DESIGN
TRENDS, LLC, a Delaware limited liability company; and C/D/R INCORPORATED, a
Delaware corporation, as Guarantors of the indebtedness evidenced by the
$20,000,000.00 Note and $3,000,000.00 Note, as set forth in Guaranty Agreements
(collectively, the “Guarantys”) dated November 6, 2001, hereby expressly agree
(a) to all of the terms and provisions of this Agreement, (b) to the continuing
validity of the Guarantys and all duties and obligations thereunder, (c) that
their liability under the Guarantys shall not be reduced, altered, limited,
lessened or in any way affected by the execution and delivery of this Agreement
by the parties hereto, and (d) that the Guarantys shall remain in full force and
effect and enforceable in accordance with their terms.

            DUROCRAFT INTERNATIONAL, INC.,
a Texas corporation
      By:   /s/ Brad Heimann         Brad Heimann, Secretary             

            TRADE SOURCE INTERNATIONAL, INC.,
a Delaware corporation
      By:   /s/ Brad Heimann         Brad Heimann, Secretary             

            DESIGN TRENDS, LLC,
a Delaware limited liability company
      By:   Craftmade International, Inc.,;nbsp;       a Delaware corporation,
its Manager              By:   /s/ Brad Heimann        Brad Heimann, Executive
Vice President             

            C/D/R INCORPORATED,
a Delaware corporation
      By:   /s/ Clifford Crimmings         Clifford Crimmings, V.P. Marketing   
         

     
MODIFICATION, RENEWAL AND EXTENSION AGREEMENT
  Page 6 of 6

 